Citation Nr: 1204388	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  12-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss.

(The issues of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for bilateral hearing loss, and entitlement to service connection for tinnitus are being addressed in a separate decision.)
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision, which denied a claim for service connection for vertigo.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a December 2011 VA Form 9 Appeal, the Veteran indicated that he wished to be scheduled for a Board hearing at a local VA office before a member or members of the Board with regard to the issue of entitlement to service connection for vertigo.  The Board notes that the Veteran was recently provided a hearing before a member of the Board in September 2011.  However, testimony was not provided at this hearing regarding the issue of entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss.

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board finds that the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Obtain clarification from the Veteran as to whether he desires to testify before a Veterans Law Judge at an in-person hearing at the RO or at a videoconference hearing.  Then, provide him and his representative reasonable advance notice of the date, time, and location of his requested hearing.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


